
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.23

CALIFORNIA, REDWOOD CITY (HQ)

Address:   305 Main Street
Redwood City, CA 94063
Lease Term:
 
July 1, 1999 through June 30, 2005


Total Number of Square Feet:
 
$55,870
Security Deposit:
 
$160,000.00
Payment Schedule:
 
$156,436.00

Monthly installments will be subject to an annual increase during the lease term
corresponding with the Consumer Price Index for the previous year, provided that
such increases shall in no event be less than four percent (4%) nor greater than
six percent (6%).

Employees at this location: 249 (total does include contractors)

See attached for list of employees

--------------------------------------------------------------------------------


LEASE AGREEMENT


    1.  Parties.  This Lease, dated for reference purposes as of May 7, 1999
(the "Effective Date"), is made by and between Brugger Corporation, doing
business as "Brockway Properties", a California corporation with its principal
office at 25 Haciendas Drive, Woodside, California 94062 ("Landlord"), and Niku
Corporation, a Delaware corporation with its principal office at 955 Charter
Street, Redwood City 94063 ("Tenant").

    2.  Demise of Premises.  Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord, upon the terms and conditions hereinafter set forth, those
certain premises (the "Premises") situated in the City of Redwood City, County
of San Mateo, State of California, described as follows: approximately
FIFTY-FIVE THOUSAND EIGHT HUNDRED SEVENTY (55,870) square feet of floor space
commonly known as the Brugger Building, located at 305 Main Street, Redwood
City, California 94063 (the "Building"), and located on a parcel of land
containing a parking lot and other structures, all as shown on the site plan
(the "Site Plan") attached hereto as Exhibit A.

    3.  Term.  The term of this Lease ("Lease Term") shall be for six (6) years
commencing on July 1, 1999 (the "Commencement Date") and ending on June 30,
2005, unless sooner terminated pursuant to any provision hereof. Notwithstanding
said scheduled Commencement Date, if for any reason Landlord cannot deliver
possession of the Premises to Tenant on said date, Landlord shall not be subject
to any liability therefor, nor shall such failure affect the validity of this
Lease or the obligations of Tenant hereunder, but in such case Tenant shall not
be obligated to pay rent until possession of the Premises is tendered to Tenant
and the commencement and termination dates of this Lease shall be revised to
conform to the date of Landlord's delivery of possession. In the event Landlord
shall permit Tenant to occupy the Premises prior to the Commencement Date, such
occupancy shall be subject to all the provisions of this Lease, including the
obligation to pay the Monthly Installment of rent, and Common Area Charges.

    4.  Rent  

    A.  Time of Payment.  Tenant shall pay to Landlord as rent for the Premises
the sum specified in Subparagraph 4.B below (the "Monthly Installment") each
month in advance on the first day of each calendar month, without deduction or
offset, prior notice or demand, commencing on the Commencement Date and
continuing through the term of this Lease, together with such additional rents
as are payable by Tenant to Landlord under the terms of this Lease. The Monthly
Installment for any period during the Lease Term which period is less than one
(1) full month shall be a pro rata portion of the Monthly Installment based upon
a thirty (30) day month.

    B.  Monthly Installment.  The Monthly Installment of rent payable each month
during the first twelve months of the Lease Term shall be ONE HUNDRED FIFTY-SIX
THOUSAND, FOUR HUNDRED THIRTY-SIX AND NO/100 DOLLARS ($156,436.00). The Monthly
Installment will be subject to an annual increase during the Lease Term
corresponding with the Consumer Price Index for the previous year, provided that
such increases shall in no event be less than four percent (4%) nor greater than
six percent (6%).

    C.  Late Charge.  Tenant acknowledges that late payment by Tenant to
Landlord of rent and other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed on Landlord by the
terms of any mortgage or deed of trust covering the Premises. Accordingly, if
any installment of rent or any other sum due from Tenant shall not be received
by Landlord within ten (10) days after such amount shall be due, Tenant shall
pay to Landlord, as additional rent, a late charge equal to six percent (6%) of
such overdue amount. The parties hereby agree that such late charge represents a
fair and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant's default with respect to such overdue amount, nor
prevent Landlord from exercising any of its other rights and remedies granted
hereunder.

--------------------------------------------------------------------------------

    D.  Additional Rent.  All taxes, insurance premiums, Common Area Charges,
late charges, costs and expenses which Tenant is required to pay hereunder,
together with all interest and penalties that may accrue thereon in the event of
Tenant's failure to pay such amounts, and all reasonable damages, costs, and
attorneys' fees and expenses which Landlord may incur by reason of any default
of Tenant or failure on Tenant's part to comply with the terms of this Lease,
shall be deemed to be additional rent ("Additional Rent") and shall be paid in
addition to the Monthly Installment of rent, and, in the event of nonpayment by
Tenant, Landlord shall have all of the rights and remedies with respect thereto
as Landlord has for the nonpayment of the Monthly Installment of rent.

    E.  Place of Payment.  Rent shall be payable in lawful money of the United
States of America to Landlord at 25 Haciendas Drive, Woodside, California 94062,
or to such other person(s) or at such other place(s) as Landlord may designate
in writing.

    F.  Advance Payment.  Concurrently with the execution of this Lease, Tenant
shall pay to Landlord the sum of ONE HUNDRED FIFTY-SIX THOUSAND, FOUR HUNDRED
THIRTY-SIX AND NO/l00 DOLLARS ($156,436.00). to be applied to the Monthly
Installment of rent first accruing under this Lease.

    5.  Security Deposit.  Tenant shall deposit the sum of ONE HUNDRED SIXTY
THOUSAND AND NO/100 DOLLARS ($160,000.00) (the "Security Deposit") upon
execution of this Lease, to secure the faithful performance by Tenant of each
term, covenant and condition of this Lease. If Tenant shall at any time fail to
make any payment or fail to keep or perform any term, covenant or condition on
its part to be made or performed or kept under this Lease, Landlord may, but
shall not be obligated to and without waiving or releasing Tenant from any
obligation under this Lease, use, apply or retain the whole or any part of the
Security Deposit (A) to the extent of any sum due to Landlord; (B) to make any
required payment on Tenant's behalf; or (C) to compensate Landlord for any loss,
damages, attorneys' fees or expense sustained by Landlord due to Tenant's
default. In such event, Tenant shall, within five (5) days of written demand by
Landlord, remit to Landlord sufficient funds to restore the Security Deposit to
its original sum. No interest shall accrue on the Security Deposit. Landlord
shall not be required to keep the Security Deposit separate from its general
funds. Should Tenant comply with all the terms, covenants, and conditions of
this Lease and at the end of the term of this Lease leave the Premises in the
condition required by this Lease, then said Security Deposit, less any sums
owing to Landlord or which Landlord is otherwise entitled to retain, shall be
returned to Tenant within thirty (30) days after the termination of this Lease
and vacancy of the Premises by Tenant.

    6.  Use of Premises.  Tenant shall use the Premises only in conformance with
applicable governmental laws, regulations, rules and ordinances for the purpose
of and for no other purpose. Tenant shall indemnify protect, defend, and hold
Landlord harmless against any loss, expense, damage, attorneys' fees or
liability arising out of the failure of Tenant to comply with any applicable
law. Tenant shall not commit or suffer to be committed, any waste upon the
Premises, or any nuisance, or other act or things which may disturb the quiet
enjoyment of any other tenant in the buildings adjacent to the Premises, or
allow any sale by auction upon the Premises, or allow the Premises to be used
for any unlawful purpose, or place any loads upon the floor, walls or ceiling
which endanger the structure, or place any harmful liquids in the drainage
system of the Building. No waste materials or refuse shall be dumped upon or
permitted to remain upon any part of the Parcel outside of the Building, except
in trash containers placed inside exterior enclosures designated for that
purpose by Landlord. No materials, supplies, equipment, finished products or
semifinished products, raw materials or articles of any nature shall be stored
upon or permitted to remain on any portion of Parcel outside of the Building.
Tenant shall strictly comply with the provisions of Paragraph 39 below.

2

--------------------------------------------------------------------------------

    7.  Taxes and Assessments.  

    A.  Tenant's Property.  Tenant shall pay before delinquency any and all
taxes and assessments, license fees and public charges levied, assessed or
imposed upon or against Tenant's fixtures, equipment, furnishings, furniture,
appliances and personal property installed or located on or within the Premises.
Tenant shall cause said fixtures, equipment, furnishings, furniture, appliances
and personal property to be assessed and billed separately from the real
property of Landlord. If any of Tenant's said personal property shall be
assessed with Landlord's real property, Tenant shall pay Landlord the taxes
attributable to Tenant within ten (10) days after receipt of a written statement
from Landlord setting forth the taxes applicable to Tenant's property.

    B.  Property Taxes.  Tenant shall pay, as Additional Rent, Tenant's Pro Rata
Share (as defined below) of all Property Taxes levied or assessed with respect
to the land comprising the Parcel and with respect to all buildings and
improvements located on the Parcel which become due or accrue during the term of
this Lease. Tenant shall pay such Property Taxes to Landlord on or before the
later of the following dates: (1) ten (10) days prior to the delinquency date;
or (2) twenty (20) days after receipt of billing. If Tenant fails to do so,
Tenant shall reimburse Landlord, on demand, for all interest, late fees and
penalties that the taxing authority charges Landlord.

    As used in this Lease, the term "Tenant's Pro Rata Share" shall mean a
fraction, expressed as a percentage, the numerator of which is the number of
square feet of floor space contained in the Premises and the denominator of
which is the number of square feet of floor space contained in all of the
Buildings located on the Parcel. As of the Commencement Date, Tenant's Pro Rata
Share is one hundred percent (100%).

    For the purpose of this Lease, "Property Taxes" means and includes all
taxes, assessments (including, but not limited to, assessments for public
improvements or benefits), taxes based on vehicles utilizing parking areas,
taxes based or measured by the rent paid, payable or received under this Lease,
taxes on the value, use, or occupancy of the Premises, the Buildings and/or the
Parcel, Environmental Surcharges, and all other governmental impositions and
charges of every kind and nature whatsoever, whether or not customary or within
the contemplation of the parties hereto and regardless of whether the same shall
be extraordinary or ordinary, general or special, unforeseen or foreseen, or
similar or dissimilar to any of the foregoing which, at any time during the
Lease Term, shall be applicable to the Premises, the Buildings and/or the Parcel
or assessed, levied or imposed upon the Premises, the Buildings and/or the
Parcel, or become due and payable and a lien or charge upon the Premises, the
Buildings and/or the Parcel, or any part thereof, under or by virtue of any
present or future laws, statutes, ordinances, regulations or other requirements
of any governmental authority whatsoever. The term "Environmental Surcharges"
shall mean and include any and all expenses, taxes, charges or penalties imposed
by the Federal Department of Energy, the Federal Environmental Protection
Agency, the Federal Clean Air Act, or any regulations promulgated thereunder or
any other local, state or federal governmental agency or entity now or hereafter
vested with the power to impose taxes, assessments, or other types of surcharges
as a means of controlling or abating environmental pollution or the use of
energy. The term "Property Taxes" shall specifically exclude any federal, state
or local net income, estate, or inheritance tax imposed on Landlord.

    C.  Other Taxes.  Tenant shall, as Additional Rent, pay or reimburse
Landlord for Tenant's Pro Rata Share of any tax based upon, allocable to, or
measured by the area of the Premises or the Buildings or the Parcel; or by the
rent paid, payable or received under this Lease; any tax upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy of the Premises or any portion thereof; any privilege tax,
excise tax, business and occupation tax, gross receipts tax, sales and/or use
tax, water tax, sewer tax, employee tax, occupational license tax imposed upon
Landlord or Tenant with respect to the Premises; any

3

--------------------------------------------------------------------------------

tax upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises. Provided that,
notwithstanding the foregoing, Tenant shall not pay or reimburse Landlord with
respect to any tax based upon Landlord's net income.

    D.  Tenant's Right to Contest Assessment.  For the full term of this Lease,
Tenant will have the right to contest the assessment of Property Taxes against
the Premises by the any governmental authority if Tenant in good faith believes
that the assessment overstates the value of Premises. Any reductions in Property
Taxes resulting from such actions by the Tenant will be credited to Tenant.

    8.  Insurance.  

    A.  Indemnity.  Except for Landlord's negligence or willful misconduct,
Tenant agrees to indemnify, protect and defend Landlord against and hold
Landlord harmless from any and all claims, causes of action, judgments,
obligations or liabilities, and all reasonable expenses incurred in
investigating or resisting the same (including reasonable attorneys' fees), on
account of, or arising out of, Tenant's operation, maintenance, use or occupancy
of the Premises and the Parcel and all areas appurtenant thereto. This Lease is
made on the express understanding that Landlord shall not be liable for, nor
suffer loss by reason of, injury to person or property, from whatever cause
(except for the negligence or willful misconduct of Landlord), which in any way
may be connected with Tenant's operation, use or occupancy of the Premises
specifically including, without limitation, any liability for injury to the
person or property of Tenant, its agents, officers, employees, licensees and
invitees.

    B.  Liability Insurance.  Tenant shall, at Tenant's expense, obtain and keep
in force during the term of this Lease a policy of comprehensive public
liability insurance insuring Landlord and Tenant against claims and liabilities
arising out of the operation, use, or occupancy of the Premises and all areas
appurtenant thereto, including parking areas. Such insurance shall be in an
amount of not less than Three Million Dollars ($3,000,000.00) for bodily injury
or death as a result of any one occurrence and Three Million Dollars
($3,000,000.00) for damage to property as a result of any one occurrence. The
insurance shall be with companies approved by Landlord, which approval Landlord
agrees not to withhold unreasonably. Tenant shall deliver to Landlord, prior to
possession, and at least thirty (30) days prior to the expiration thereof, a
certificate of insurance evidencing the existence of the policy required
hereunder and such certificate shall certify that the policy (1) names Landlord
as an additional insured, (2) shall not be canceled or altered without thirty
(30) days prior written notice to Landlord, (3) insures performance of the
indemnity set forth in Subparagraph 8.A above, (4) the coverage is primary and
any coverage by Landlord is in excess thereto and (5) contains a cross-liability
endorsement.

    Landlord may maintain a policy or policies of comprehensive general
liability insurance insuring Landlord (and such others as are designated by
Landlord), against liability for personal injury, bodily injury, death and
damage to property occurring or resulting from an occurrence in, on or about the
Premises or the Common Area, with such limits of coverage as Landlord may from
time to time determine are reasonably necessary for its protection. The cost of
any such liability insurance maintained by Landlord shall be a Common Area
Charge and Tenant shall pay, as Additional Rent, Tenant's Pro Rata Share of such
cost to Landlord as provided in Paragraph 12 below.

    C.  Property Insurance.  Landlord shall obtain and keep in force during the
term of this Lease a policy or policies of insurance covering loss or damage to
the Premises and the Buildings, in the amount of the full replacement value
thereof, providing protection against those perils included within the
classification of "all risk" insurance, plus a policy of rental income insurance
in the amount of one hundred percent (100%) of twelve (12) months rent
(including, without limitation, sums payable as Additional Rent), plus, at
Landlord's option, flood insurance and earthquake insurance as Landlord may from
time to time elect to maintain or which may be

4

--------------------------------------------------------------------------------

required from time to time by Landlord's mortgagee. Tenant shall have no
interest in nor any right to the proceeds of any insurance procured by Landlord
on the Premises. Tenant shall within twenty (20) days after receipt of billing,
pay to Landlord as Additional Rent, Tenants Pro Rata Share of such insurance
procured and maintained by Landlord. Tenant acknowledges that such insurance
procured by Landlord shall contain a deductible which reduces Tenant's cost for
such insurance and, in the event of toss or damage, Tenant shall be required to
pay to Landlord Tenant's Pro Rata Share of the amount of such deductible.
Provided that, if Landlord proposes to obtain any insurance policy calling for a
deductible over $25,000, Landlord will notify Tenant and obtain Tenant's consent
to the policy.

    D.  Tenant's Insurance: Release of Landlord.  Tenant acknowledges that the
insurance to be maintained by Landlord on the Premises pursuant to Subparagraph
8.C above will not insure any of Tenant's property. Accordingly, Tenant, at
Tenant's own expense, shall maintain in full force and effect on all of its
fixtures, equipment, leasehold improvements and personal property in the
Premises, a policy of "All Risk" coverage insurance to the extent of at least
ninety percent (90%) of their insurable value. Tenant hereby releases Landlord,
and its partners, officers, agents, employees, and servants, from any and all
claims, demands, losses, expenses or injuries to the Premises or to the
furnishings, fixtures, equipment, inventory or other personal property of Tenant
in, about, or upon the Premises, which are caused by perils, events or
happenings where the same are covered by the insurance required by this Lease or
which are the subject of insurance carried by Tenant and in force at the time of
such loss.

    E.  Mutual Waiver of Subrogation.  Tenant and Landlord hereby mutually waive
their respective rights for recovery against each other for any loss of or
damage to the property of either party, to the extent such loss or damage is
insured by any insurance policy required to be maintained by this Lease or
otherwise in force at the time of such loss or damage. Each party shall obtain
any special endorsements, if required by the insurer, whereby the insurer waives
its right of subrogation against the other party hereto. The provisions of this
Subparagraph E shall not apply in those instances in which waiver of subrogation
would cause either party's insurance coverage to be voided or otherwise made
uncollectable.

    9.  Utilities.  Tenant shall pay for all water, gas, light, heat, power,
electricity, telephone, trash pick-up, sewer charges, and all other services
supplied to or consumed on the Premises, and all taxes and surcharges thereon.
In addition, the cost of any utility services supplied to the Common Area or not
separately metered to the Premises shall be a Common Area Charge and Tenant
shall pay Tenant's Pro Rata Share of such costs to Landlord as provided in
Paragraph 12 below.

    10.  Repairs and Maintenance.  

    A.  Landlord's Repairs.  Subject to the provisions of Paragraph 16, Landlord
shall keep and maintain the structural elements, exterior roof and exterior
walls of the Building in good order and repair. Landlord shall not, however, be
required to maintain, repair or replace the interior surface of exterior walls,
nor shall Landlord be required to maintain, repair or replace the windows, doors
or plate glass. Landlord shall have no obligation to make repairs under this
Subparagraph until a reasonable time after receipt of written notice from Tenant
of the need for such repairs. Tenant shall reimburse Landlord, as Additional
Rent, within fifteen (15) days after receipt of billing, for the cost of such
repairs and maintenance which are the obligation of Landlord hereunder
(including the cost of repairs and maintenance of the roof membrane, skylights,
gutters and down spouts), provided however, that Tenant shall not be required to
reimburse Landlord for the cost of maintenance and repairs of the structural
elements of the Building unless such maintenance or repair is required because
of the negligence or willful misconduct of Tenant or its employees, agents, or
invitees. As used herein, the term "structural elements of the Building" shall
mean and

5

--------------------------------------------------------------------------------

be limited to the foundation, footings, floor slab (but not flooring),
structural walls, and roof structure (but not roofing or roof membrane).

    B.  Tenant's Repairs.  Except as expressly provided in Subparagraph 10.A
above, Tenant shall, at its sole cost, keep and maintain the entire Premises and
every part thereof, including without limitation, the windows, window frames,
plate glass, glazing, skylights, truck doors, doors and all door hardware, the
walls and partitions, and the electrical, plumbing, lighting, heating,
ventilating and air conditioning systems and equipment in good order, condition
and repair. The term "repair" shall include replacements, restorations and/or
renewals when necessary as well as painting. Tenant's obligation shall extend to
all alterations, additions and improvements to the Premises, and all fixtures
and appurtenances therein and thereto. Tenant shall, at all times during the
Lease Term, have in effect a service contract for the maintenance of the
heating, ventilating and air conditioning CHVAC") equipment with an HVAC repair
and maintenance contractor approved by Landlord. The HVAC service contract shall
provide for periodic inspection and servicing at least once every three
(3) months during the term hereof, and Tenant shall provide Landlord with a copy
of such contract and all periodic service reports.

    Should Tenant fail to make repairs required of Tenant hereunder forthwith
upon five (5) days notice from Landlord or should Tenant fail thereafter to
diligently complete the repairs, Landlord, in addition to all other remedies
available hereunder or by law and without waiving any alternative remedies, may
make the same, and in that event, Tenant shall reimburse Landlord as Additional
Rent for the cost of such maintenance or repairs within five (5) days of written
demand by Landlord.

    Landlord shall have no maintenance or repair obligations whatsoever with
respect to the Premises except as expressly provided in Subparagraph 10.A and
Paragraph 11 and 16. Tenant hereby expressly waives the provisions of Subsection
1 of Section 1932 and Sections 1941 and 1942 of the Civil Code of California and
all rights to make repairs at the expense of Landlord as provided in
Section 1942 of said Civil Code. There shall be no allowance to Tenant for
diminution of rental value, and no liability on the part of Landlord, by reason
of inconvenience, annoyance or injury to business arising from the making of, or
the failure to make, any repairs, alterations, decorations, additions or
improvements in or to any portion of the Premises or the Building or Common Area
(or any of the areas used in connection with the operation thereof, or in or to
any fixtures, appurtenances or equipment), or by reason of the negligence of
Tenant or any other tenant or occupant of the Parcel. In no event shall Landlord
be responsible for any consequential damages arising or alleged to have arisen
from any of the foregoing matters. Tenant hereby agrees that Landlord shall not
be liable for injury to Tenant's business or any loss of income therefrom or for
damage to the goods, wares, merchandise or other property of Tenant, Tenant's
employees, invitees, customers, or any other person in or about the Premises,
the Building, or the Common Area, nor shall Landlord be liable for injury to the
person of Tenant, Tenant's employees, agents or contractors whether such damage
or injury is caused by or results from fire, steam, electricity, gas, water or
rain, or from the breakage, leakage, obstruction or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures,
or from any other cause, whether the said damage or injury results from
conditions arising upon the Premises or upon other portions of the Building, or
from other sources or places and regardless of whether the cause of such damage
or injury or the means of repairing the same is inaccessible to Tenant. Landlord
shall not be liable for any damages arising from any act or neglect of any other
tenant, if any, of the Building or the Parcel.

    11.  Common Area.  Subject to the terms and conditions of this Lease and
such rules and regulations as Landlord may from time to time prescribe, Tenant
and Tenant's employees, invitees and customers shall, in common with other
occupants of the Parcel, and their respective employees, invitees and customers,
and others entitled to the use thereof, have the non-exclusive right to use the
access roads, parking areas and facilities provided and designated by Landlord
for the general use and convenience of the occupants of the Parcel, which areas
and facilities are referred to herein as

6

--------------------------------------------------------------------------------

"Common Area." This right shall terminate upon the termination of this Lease.
Landlord reserves the right from time to time to make changes in the shape,
size, location, amount and extent of the Common Area. Landlord further reserves
the right to promulgate such reasonable rules and regulations relating to the
use of the Common Area, and any part or parts thereof, as Landlord may deem
appropriate for the best interest of the occupants of the Parcel. The rules and
regulations shall be binding upon Tenant upon delivery of a copy of them to
Tenant, and Tenant shall abide by them and cooperate in their observance. Such
rules and regulations may be amended by Landlord from time to time, with or
without advance notice, and all amendments shall be effective upon delivery of a
copy of them to Tenant. Tenant shall have the exclusive use of one hundred
percent (100%) of the parking spaces in the Common Area as designated from time
to time by Landlord. Tenant shall not at any time park or permit the parking of
Tenant's trucks or other vehicles, or the trucks or other vehicles of others,
adjacent to loading areas so as to interfere in any way with the use of such
areas, nor shall Tenant at any time park or permit the parking of Tenant's
vehicle or trucks, or the vehicles or trucks of Tenant's suppliers or others, in
any portion of the Common Area not designated by Landlord for such use by
Tenant. Tenant shall not abandon any inoperative vehicles or equipment on any
portion of the Common Area. Tenant shall make no alterations, improvements or
additions to the Common Area.

    Landlord shall operate, manage, insure, maintain and repair the Common Area
in good order, condition and repair. The manner in which the Common Area shall
be maintained and the expenditures for such maintenance shall be at the
discretion of Landlord. The cost of such repair, maintenance, operation,
insurance and management, including without limitation, maintenance and repair
of landscaping, irrigation systems, paving, sidewalks, fences, and lighting,
shall be a Common Area Charge and Tenant shall pay to Landlord Tenant's Pro Rata
Share of such costs as provided in Paragraph 12 below.

    12.  Common Area Charges.  Tenant shall pay to Landlord, as Additional Rent,
upon demand but not more often than once each calendar month, an amount equal to
Tenant's Pro Rata Share of the Common Area Charges as defined in Subparagraph
8.B and Paragraphs 9, 11, 13 and 36 of this Lease. Tenant acknowledges and
agrees that the Common Area Charges shall include an additional five percent
(5%) of the actual expenditures in order to compensate Landlord for accounting,
management and processing services.

    13.  Alterations.  Tenant shall not make, or suffer to be made, any
alterations, improvements or additions in, on, about or to the Premises or any
part thereof, without the prior written consent of Landlord and without a valid
building permit issued by the appropriate governmental authority. Landlord
agrees that such consent will not be unreasonably withheld. As a condition to
giving such consent, Landlord may require that Tenant agree to remove any such
alterations, improvements or additions at the termination of this Lease, and to
restore the Premises to their prior condition. Unless Landlord requires that
Tenant remove any such alteration, improvement or addition, any alteration,
addition or improvement to the Premises, except movable furniture and trade
fixtures not affixed to the Premises, shall become the property of Landlord upon
termination of the Lease and shall remain upon and be surrendered with the
Premises at the termination of this Lease. Without limiting the generality of
the foregoing, all heating, lighting, electrical (including all wiring, conduit,
outlets, drops, buss ducts, main and subpanels), air conditioning, partitioning,
drapery, and carpet installations made by Tenant, regardless of how affixed to
the Premises, together with all other additions, alterations and improvements
that have become an integral part of the Building, shall be and become the
property of the Landlord upon termination of the Lease, and shall not be deemed
trade fixtures, and shall remain upon and be surrendered with the Premises at
the termination of this Lease.

    If, during the Term hereof, any alteration, addition or change of any sort
to all or any portion of the Premises is required by law, regulation, ordinance
or order of any public agency, Tenant shall promptly make the same at its sole
cost and expense. If during the Lease Term, any alteration, addition, or change
to the Common Area is required by law, regulation, ordinance or order of any

7

--------------------------------------------------------------------------------

public agency, Landlord shall make the same and the cost of such alteration,
addition or change shall be a Common Area Charge and Tenant shall pay Tenant's
Pro Rata Share of said cost to Landlord as provided in Paragraph 12 above.

    14.  Warranty, Acceptance of Premises, Disclaimer.  

    A.  Warranty.  Landlord represents that upon the Commencement Date (i) the
Premises will be in substantial compliance with the "Building Features"
description contained in Exhibit C, and that (ii) the Premises will be in full
compliance with the Americans With Disabilities Act, and any other governmental
codes or laws regulating access to the Premises.

    B.  Acceptance of the Premises.  By entry and taking possession of the
Premises pursuant to this Lease, Tenant accepts the Premises as being in good
and sanitary order, condition and repair and accepts the Premises in their
condition existing as of the date of such entry, and Tenant further accepts the
tenant improvements to be constructed by Landlord, if any, as being completed in
accordance with the plans and specifications for such improvements, except for
punch list items.

    C.  Disclaimer of Warranties.  Tenant acknowledges that neither Landlord nor
Landlord's agents has made any representation or warranty as to the suitability
of the Premises to the conduct of Tenant's business. Any agreements, warranties
or representations not expressly contained herein shall in no way bind either
Landlord or Tenant, and Landlord and Tenant expressly waive all claims for
damages by reason of any statement, representation, warranty, promise or
agreement, if any, not contained in this Lease. This Lease constitutes the
entire understanding between the parties hereto and no addition to, or
modification of, any term or provision of this Lease shall be effective until
set forth in a writing signed by both Landlord and Tenant.

    15.  Default.  

    A.  Events of Default.  A breach of this Lease by Tenant shall exist if any
of the following events (hereinafter referred to as "Event of Default") shall
occur:

    (1) Default in the payment when due of any installment of rent or other
payment required to be made by Tenant hereunder, where such default shall not
have been cured within five (5) business days after written notice of such
default is given to Tenant. If Landlord serves Tenant with a Notice to Pay or
Quit pursuant to the applicable unlawful detainer statutes, such Notice to Pay
or Quit shall also constitute the written notice required by this clause;

    (2) Tenant's breach or violation of any of the provisions of Paragraph 25
below;

    (3) Tenant's breach or violation of any of the provisions of Paragraph 39
below;

    (4) Tenant's failure to perform any other term, covenant or condition
contained in this Lease where such failure shall have continued for ten
(10) days after written notice of such failure is given to Tenant;

    (5) Tenant's vacating or abandonment of the Premises;

    (6) Tenant's assignment of its assets for the benefit of its creditors;

    (7) The sequestration of, attachment of, or execution on, any substantial
part of the property of Tenant or on any property essential to the conduct of
Tenant's business shall have occurred and Tenant shall have failed to obtain a
return or release of such property within thirty (30) days thereafter, or prior
to sale pursuant to such sequestration, attachment or levy, whichever is
earlier;

    (8) Tenant or any guarantor of Tenant's obligations hereunder shall commence
any case, proceeding or other action seeking reorganization, arrangement,
adjustment, liquidation,

8

--------------------------------------------------------------------------------

dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seek appointment
of a receiver, trustee, custodian, or other similar official for it or for all
or any substantial part of its property;

    (9) Tenant or any such guarantor shall take any corporate action to
authorize any of the actions set forth in Clause 8 above; or

   (10) Any case, proceeding or other action against Tenant or any guarantor of
Tenant's obligations hereunder shall be commenced seeking to have an order for
relief entered against it as debtor, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property, and such case,
proceeding or other action (i) results in the entry of an order for relief
against it which is not fully stayed within seven (7) business days after the
entry thereof or (ii) remains undismissed for a period of forty-five (45) days.

    B.  Remedies.  Upon any Event of Default, Landlord shall have the following
remedies, in addition to all other rights and remedies provided by law, to which
Landlord may resort cumulatively, or in the alternative:

    (1) Recovery of Rent.  Landlord shall be entitled to keep this Lease in full
force and effect (whether or not Tenant shall have abandoned the Premises) and
to enforce all of its rights and remedies under this Lease, including the right
to recover rent and other sums as they become due, plus interest at the
Permitted Rate (as defined in Paragraph 33 below) from the due date of each
installment of rent or other sum until paid.

    (2) Termination.  Landlord may terminate this Lease by giving Tenant written
notice of termination. On the giving of the notice all of Tenant's rights in the
Premises and the Building and Parcel shall terminate. Upon the giving of the
notice of termination, Tenant shall surrender and vacate the Premises in the
condition required by Paragraph 34, and Landlord may re-enter and take
possession of the Premises and all the remaining improvements or property and
eject Tenant or any of Tenant's subtenants, assignees or other person or persons
claiming any right under or through Tenant or eject some and not others or eject
none. This Lease may also be terminated by a judgment specifically providing for
termination. Any termination under this paragraph shall not release Tenant from
the payment of any sum then due Landlord or from any claim for damages or rent
previously accrued or then accruing against Tenant. In no event shall any one or
more of the following actions by Landlord constitute a termination of this
Lease:

    (a) maintenance and preservation of the Premises;

    (b) efforts to relet the Premises;

    (c) appointment of a receiver in order to protect Landlord's interest
hereunder;

    (d) consent to any subletting of the Premises or assignment of this Lease by
Tenant, whether pursuant to provisions hereof concerning subletting and
assignment or otherwise; or

    (e) any other action by Landlord or Landlord's agents intended to mitigate
the adverse effects from any breach of this Lease by Tenant.

9

--------------------------------------------------------------------------------

    (3) Damages.  In the event this Lease is terminated pursuant to Subparagraph
15.B.2 above, or otherwise, Landlord shall be entitled to damages in the
following sums:

    (a) the worth at the time of award of the unpaid rent which has been earned
at the time of termination; plus

    (b) the worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

    (c) the worth at the time of award of the amount by which the unpaid rent
for the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; and

    (d) any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant's failure to perform Tenant's obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom including, without limitation, the following: (i) expenses for
cleaning, repairing or restoring the Premises; (ii) expenses for altering,
remodeling or otherwise improving the Premises for the purpose of reletting,
including installation of leasehold improvements (whether such installation be
funded by a reduction of rent, direct payment or allowance to the succeeding
lessee, or otherwise); (iii) real estate broker's fees, advertising costs and
other expenses of reletting the Premises; (iv) costs of carrying the Premises
such as taxes and insurance premiums thereon, utilities and security
precautions; (v) expenses in retaking possession of the Premises;
(vi) attorneys' fees and court costs; and (vii) any unamortized real estate
brokerage commission paid in connection with this Lease.

    (e) The "worth at the time of award" of the amounts referred to in
Subparagraphs (a) and (b) of this Paragraph 15.B(3) is computed by allowing
interest at the Permitted Rate. The "worth at the time of award" of the amounts
referred to in Subparagraph (c) of this Paragraph 15.B(3) is computed by
discounting such amount at the discount rate of the Federal Reserve Board of San
Francisco at the time of award plus one percent (1%). The term "rent" as used in
this Paragraph 15 shall include all sums required to be paid by Tenant to
Landlord pursuant to the terms of this Lease.

    16.  Destruction.  In the event that any portion of the Premises are
destroyed or damaged by an uninsured peril, Landlord or Tenant may, upon written
notice to the other, given within thirty (30) days after the occurrence of such
damage or destruction, elect to terminate this Lease; provided, however, that
either party may, within thirty (30) days after receipt of such notice, elect to
make any required repairs and/or restoration at such party's sole cost and
expense, in which event this Lease shall remain in full force and effect, and
the party having made such election to restore or repair shall thereafter
diligently proceed with such repairs and/or restoration.

    In the event the Premises are damaged or destroyed from any insured peril to
the extent of fifty percent (50%) or more of the then replacement cost of the
Premises, Landlord or Tenant may, upon written notice to the other, given within
thirty (30) days after the occurrence of such damage or destruction, elect to
terminate this Lease. If a party does not give such notice in writing within
such period, the parties shall be deemed to have elected to rebuild or restore
the Premises, in which event Landlord shall, at its expense, promptly rebuild or
restore the Premises to their condition prior to the damage or destruction and
Tenant shall pay to Landlord upon commencement of reconstruction the amount of
any deductible from the insurance policy.

    In the event the Premises are damaged or destroyed from any insured peril to
the extent of less than fifty percent (50%) of the then replacement cost of the
Premises, Landlord shall, at Landlord's expense, promptly rebuild or restore the
Premises to their condition prior to the damage or destruction

10

--------------------------------------------------------------------------------

and Tenant shall pay to Landlord upon commencement of reconstruction the amount
of any deductible from the insurance policy.

    In the event that, pursuant to the foregoing provisions, Landlord is to
rebuild or restore the Premises, Landlord shall, within thirty (30) days after
the occurrence of such damage or destruction, provide Tenant with written notice
of the time required for such repair or restoration. If such period is longer
than one hundred twenty (120) days from the issuance of a building permit,
Tenant may, within thirty (30) days after receipt of Landlord's notice, elect to
terminate the Lease by giving written notice to Landlord of such election,
whereupon the Lease shall immediately terminate. The period of time for Landlord
to complete the repair or restoration shall be extended for delays caused by the
fault or neglect of Tenant or because of acts of God, acts of Public agencies,
labor disputes, strikes, fires, freight embargoes, rainy or stormy weather,
ability to obtain materials, supplies or fuels, acts of contractors or
subcontractors, or delay of contractors or subcontractors due to such causes, or
other contingencies beyond the control of Landlord. Landlord's obligation to
repair or restore the Premises shall not include restoration of Tenant's trade
fixtures, equipment, merchandise, or any improvements, alterations or additions
made by Tenant to the Premises.

    Unless this Lease is terminated pursuant to the foregoing provisions, this
Lease shall remain in full force and effect; provided, however, that during any
period of repairs or restoration, rent and all other amounts to be paid by
Tenant on account of the Premises and this Lease shall be abated in proportion
to the area of the Premises rendered not reasonably suitable for the conduct of
Tenant's business thereon. Tenant hereby expressly waives the provisions of
Section 1932, Subdivision 2 and Section 1933, Subdivision 4 of the California
Civil Code.

    17.  Condemnation.  

    A.  Definition of Terms.  For the purposes of this Lease, the term
(1) "Taking" means a taking of the Premises or damage to the Premises related to
the exercise of the power of eminent domain and includes a voluntary conveyance,
in lieu of court proceedings, to any agency, authority, public utility, person
or corporate entity empowered to condemn property; (2) "Total Taking" means the
taking of the entire Premises or so much of the Premises as to prevent or
substantially impair the use thereof by Tenant for the uses herein specified;
provided, however, in no event shall a Taking of less than ten percent (10%) of
the Premises be deemed a Total Taking; (3) "Partial Taking" means the taking of
only a portion of the Premises which does not constitute a Total Taking;
(4) "Date of Taking" means the date upon which the title to the Premises, or a
portion thereof, passes to and vests in the condemnor or the effective date of
any order for possession if issued prior to the date title vests in the
condemnor; and (5) "Award" means the amount of any award made, consideration
paid, or damages ordered as a result of a Taking.

    B.  Rights.  The parties agree that in the event of a Taking all rights
between them or in and to an Award shall be as set forth herein and Tenant shall
have no right to any Award except as set forth herein.

    C.  Total Taking.  In the event of a Total Taking during the term hereof
(1) the rights of Tenant under the Lease and the leasehold estate of Tenant in
and to the Premises shall cease and terminate as of the Date of Taking;
(2) Landlord shall refund to Tenant any prepaid rent; (3) Tenant shall pay
Landlord any rent or charges due Landlord under the Lease, each prorated as of
the Date of Taking; (4) Tenant shall receive from Landlord those portions of the
Award attributable to trade fixtures of Tenant and for moving expenses of
Tenant; and (5) the remainder of the Award shall be paid to and be the property
of Landlord.

    D.  Partial Taking.  In the event of a Partial Taking during the term hereof
(1) the rights of Tenant under the Lease and the leasehold estate of Tenant in
and to the portion of the Premises taken shall cease and terminate as of the
Date of Taking; (2) from and after the Date of Taking

11

--------------------------------------------------------------------------------

the Monthly Installment of rent shall be an amount equal to the product obtained
by multiplying the Monthly Installment of rent immediately prior to the Taking
by a fraction, the numerator of which is the number of square feet contained in
the Premises after the Taking and the denominator of which is the number of
square feet contained in the Premises prior to the Taking; (3) Tenant shall
receive from the Award the portions of the Award attributable to trade fixtures
of Tenant; and (4) the remainder of the Award shall be paid to and be the
property of Landlord.

    18.  Mechanics' Lien.  Tenant shall (A) pay for all labor and services
performed for, materials used by or furnished to, Tenant or any contractor
employed by Tenant with respect to the Premises; (B) indemnify, defend, protect
and hold Landlord and the Premises harmless and free from any liens, claims,
liabilities, demands, encumbrances, or judgments created or suffered by reason
of any labor or services performed for, materials used by or furnished to,
Tenant or any contractor employed by Tenant with respect to the Premises;
(C) give notice to Landlord in writing five (5) days prior to employing any
laborer or contractor to perform services related to, or receiving materials for
use upon the Premises; and (D) permit Landlord to post a notice of non
responsibility in accordance with the statutory requirements of California Civil
Code Section 3094 or any amendment thereof. In the event Tenant is required to
post an improvement bond with a public agency in connection with the above,
Tenant agrees to include Landlord as an additional obligee.

    19.  Inspection of the Premises.  Tenant shall permit Landlord and its
agents to enter the Premises at any reasonable time for the purpose of
inspecting the same, performing Landlord's maintenance and repair
responsibilities, posting a notice of non-responsibility for alterations,
additions or repairs and at any time within one hundred eighty (180) days prior
to expiration of this Lease, to place upon the Premises, ordinary "For Lease" or
"For Sale" signs.

    20.  Compliance with Laws.  Tenant shall, at its own cost, comply with all
of the requirements of all municipal, county, state and federal authorities now
in force, or which may hereafter be in force, pertaining to the use and
occupancy of the Premises, and shall faithfully observe all municipal, county,
state and federal law, statutes or ordinances now in force or which may
hereafter be in force. The judgment of any court of competent jurisdiction or
the admission of Tenant in any action or proceeding against Tenant, whether
Landlord be a party thereto or not, that Tenant has violated any such ordinance
or statute in the use and occupancy of the Premises shall be conclusive of the
fact that such violation by Tenant has occurred.

    21.  Subordination.  The following provisions shall govern the relationship
of this Lease to any underlying lease, mortgage or deed of trust which now or
hereafter affects the Premises, the Building and/or the Parcel, or Landlord's
interest or estate therein (the "Project") and any renewal, modification,
consolidation, replacement, or extension thereof (a "Security Instrument").

    A.  Priority.  This Lease is subject and subordinate to all Security
Instruments existing as of the Commencement Date. However, if any Lender so
requires, this Lease shall become prior and superior to any such Security
Instrument.

    B.  Subsequent Security Instruments.  At Landlord's election, this Lease
shall become subject and subordinate to any Security Instrument created after
the Commencement Date. Notwithstanding such subordination, Tenant's right to
quiet possession of the Premises shall not be disturbed so long as Tenant is not
in default and performs all of its obligations under this Lease, unless this
Lease is otherwise terminated pursuant to its terms.

    C.  Documents.  Tenant shall execute any reasonable document or instrument
required by Landlord or any Lender to make this Lease either prior or
subordinate to a Security Instrument, which may include such other matters as
the Lender customarily requires in connection with such agreements, including
provisions that the Lender, if it succeeds to the interest of Landlord under
this Lease, shall not be (I) liable for any act or omission of any prior
landlord (including

12

--------------------------------------------------------------------------------

Landlord), (ii) subject to any offsets or defenses which Tenant may have against
any prior landlord (including Landlord), (iii) bound by any rent or Additional
Rent paid more than one (1) month in advance of its date due under this Lease
unless the Lender receives it from Landlord, (iv) liable for any defaults on the
part of Landlord occurring prior to the time that the Lender takes possession of
the Premises in connection with the enforcement of its Security Instrument,
(v) liable for the return of any Security Deposit unless such deposit has been
delivered to Lender, or (vi) bound by any agreement or modification of the Lease
made without the prior written consent of Lender. Tenant's failure to execute
any such document or instrument with ten (10) days after written demand therefor
shall constitute a default by Tenant.

    D.  Tenant's Attornment.  Tenant shall attorn (1) to any purchaser of the
Premises at any foreclosure sale or private sale conducted pursuant to any
Security Instrument encumbering the Project; (2) to any grantee or transferee
designated in any deed given in lieu of foreclosure; or (3) to the lessor under
any underlying ground lease should such ground lease be terminated.

    E.  Lender.  As used in this Lease, the term "Lender" shall mean (1) any
beneficiary, mortgagee, secured party, or other holder of any deed of trust,
mortgage, or other written security device or agreement affecting the Project;
and (2) any lessor under any underlying lease under which Landlord holds its
interest in the Project.

    22.  Holding Over.  This Lease shall terminate without further notice at the
expiration of the Lease Term. Any holding over by Tenant after expiration shall
not constitute a renewal or extension or give Tenant any rights in or to the
Premises except as expressly provided in this Lease. Any holding over after the
expiration with the consent of Landlord shall be construed to be a tenancy from
month to month, at one hundred fifty percent (150%) of the monthly rent for the
last month of the Lease Term, and shall otherwise be on the terms and conditions
herein specified insofar as applicable.

    23.  Notices.  Any notice required or desired to be given under this Lease
shall be in writing with copies directed as indicated below and shall be
personally served or given by mail. Any notice given by mail shall be deemed to
have been given when forty-eight (48) hours have elapsed from the time such
notice was deposited in the United States mails, certified and postage prepaid,
addressed to the party to be served with a copy as indicated herein at the last
address given by that party to the other party under the provisions of this
Paragraph 23. At the date of execution of this Lease, the addresses of Landlord
and Tenant are as set forth in the initial paragraph of this Lease, above.

    After the Commencement Date, the address of Tenant shall be at the Premises.

    24.  Attorneys' Fees.  In the event either party shall bring any action or
legal proceeding for damages for any alleged breach of any provision of this
Lease, to recover rent or possession of the Premises, to terminate this Lease,
or to enforce, protect or establish any term or covenant of this Lease or right
or remedy of either party, the prevailing party shall be entitled to recover as
a part of such action or proceeding, reasonable attorneys' fees and court costs,
including attorneys' fees and costs for appeal, as may be fixed by the court or
jury. The term "prevailing party" shall mean the party who received
substantially the relief requested, whether by settlement, dismissal, summary
judgment, judgment, or otherwise.

    25.  Nonassignment.  

    A.  Landlord's Consent Required.  Tenant's interest in this Lease is not
assignable, by operation of law or otherwise, nor shall Tenant have the right to
sublet the Premises, transfer any interest of Tenant therein or permit any use
of the Premises by another party, without the prior written consent of Landlord
to such assignment, subletting, transfer or use, which consent Landlord agrees
not to withhold unreasonably. A consent to one assignment, subletting, occupancy
or use by another party shall not be deemed to be a consent to any subsequent
assignment,

13

--------------------------------------------------------------------------------

subletting, occupancy or use by another party. Any assignment or subletting
without such consent shall be void and shall, at the option of Landlord,
terminate this Lease.

    Landlord's waiver or consent to any assignment or subletting hereunder shall
not relieve Tenant from any obligation under this Lease unless the consent shall
so provide.

    B.  Transferee Information Required.  If Tenant desires to assign its
interest in this Lease or sublet the Premises, or transfer any interest of
Tenant therein, or permit the use of the Premises by another party (hereinafter
collectively referred to as a "Transfer"), Tenant shall give Landlord at least
thirty (30) days prior written notice of the proposed Transfer and of the terms
of such proposed Transfer, including, but not limited to, the name and legal
composition of the proposed transferee, a financial statement of the proposed
transferee, the nature of the proposed transferee's business to be carried on in
the Premises, the payment to be made or other consideration to be given to
Tenant on account of the Transfer, and such other pertinent information as may
be requested by Landlord, all in sufficient detail to enable Landlord to
evaluate the proposed Transfer and the prospective transferee. It is the intent
of the parties hereto that this Lease shall confer upon Tenant only the right to
use and occupy the Premises, and to exercise such other rights as are conferred
upon Tenant by this Lease. The parties agree that this Lease is not intended to
have a bonus value nor to serve as a vehicle whereby Tenant may profit by a
future Transfer of this Lease or the right to use or occupy the Premises as a
result of any favorable terms contained herein, or future changes in the market
for leased space. Accordingly, in the event Tenant seeks to Transfer its
interest in this Lease or the Premises, Landlord shall have the following
options, which may be exercised in its reasonable business discretion:

    (1) Landlord may elect to terminate this Lease effective as of the proposed
effective date of the proposed Transfer and release Tenant from any further
liability hereunder accruing after such termination date by giving Tenant
written notice of such termination within twenty (20) days after receipt by
Landlord of Tenant's notice of intent to transfer as provided above. If Landlord
makes such election to terminate this Lease, Tenant shall surrender the
Premises, in accordance with Paragraph 34, on or before the effective
termination date, provided that, in no event will Tenant have less than one
hundred twenty (120) days from the date it receives notice of Landlord's
election to vacate and surrender the Premises; or

    (2) Landlord may consent to the proposed Transfer on the condition that
Tenant agrees to pay to Landlord, as Additional Rent, fifty percent (50%) of any
and all rents or other consideration (including key money) received by Tenant
from the transferee by reason of such Transfer in excess of the rent payable by
Tenant to Landlord under this Lease (less any brokerage commissions or
advertising expenses incurred by Tenant in connection with the Transfer). Tenant
expressly agrees that the foregoing is a reasonable condition for obtaining
Landlord's consent to any Transfer; or

    (3) Landlord may reasonably withhold its consent to the proposed Transfer.

    26.  Successors.  The covenants and agreements contained in this Lease shall
be binding on the parties hereto and on their respective heirs, successors and
assigns (to the extent the Lease is assignable).

    27.  Mortgagee Protection.  In the event of any default on the part of
Landlord, Tenant will give notice by registered or certified mail to any
beneficiary of a deed of trust or mortgagee of a mortgage encumbering the
Premises, whose address shall have been furnished to Tenant, and shall offer
such beneficiary or mortgagee a reasonable opportunity to cure the default,
including time to obtain possession of the Premises by power of sale or judicial
foreclosure, if such should prove necessary to effect a cure.

14

--------------------------------------------------------------------------------

    28.  Landlord Loan or Sale.  Tenant agrees' promptly following request by
Landlord to (A) execute and deliver to Landlord any documents, including
estoppel certificates presented to Tenant by Landlord, (1) certifying that this
Lease is unmodified and in full force and effect (or, if modified, specifying
such modification and certifying that the Lease as so modified is in full force
and effect) and the date to which the rent and other charges are paid in
advance, if any, and (2) acknowledging that there are not, to Tenant's
knowledge, any uncured defaults on the part of Landlord hereunder (or specifying
such defaults, if any, that are claimed), and (3) evidencing the status of the
Lease as may be required either by a lender making a loan to Landlord to be
secured by a deed of trust or mortgage covering the Premises or a purchaser of
the Premises from Landlord and (B) to deliver to Landlord the financial
statement of Tenant with an opinion of a certified public accountant, including
a balance sheet and profit and loss statement, for the last completed fiscal
year all prepared in accordance with generally accepted accounting principles
consistently applied. Tenant's failure to deliver an estoppel certificate
promptly following such request shall be an Event of Default under this Lease.

    29.  Surrender of Lease Not Merger.  The voluntary or other surrender of
this Lease by Tenant, or a mutual cancellation thereof, shall not work a merger
and shall, at the option of Landlord, terminate all or any existing subleases or
subtenants, or operate as an assignment to Landlord of any or all such subleases
or subtenants.

    30.  Waiver.  The waiver by Landlord or Tenant of any breach of any term,
covenant or condition herein contained shall not be deemed to be a waiver of
such term, covenant or condition or any subsequent breach of the same or any
other term, covenant or condition herein contained.

    31.  General.  

    A.  Captions.  The captions and paragraph headings used in this Lease are
for the purposes of convenience only. They shall not be construed to limit or
extend the meaning of any part of this Lease, or be used to interpret specific
sections. The word(s) enclosed in quotation marks shall be construed as defined
terms for purposes of this Lease. As used in this Lease, the masculine, feminine
and neuter and the singular or plural number shall each be deemed to include the
other whenever the context so requires.

    B.  Definition of Landlord.  The term Landlord as used in this Lease, so far
as the covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner at the time in question of the fee
title of the Premises, and in the event of any transfer or transfers of the
title of such fee, the Landlord herein named (and in case of any subsequent
transfers or conveyances, the then grantor) shall after the date of such
transfer or conveyance be automatically freed and relieved of all liability with
respect to performance of any covenants or obligations on the part of Landlord
contained in this Lease, thereafter to be performed; provided that any funds in
the hands of Landlord or the then grantor at the time of such transfer, in which
Tenant has an interest, shall be turned over to the grantee. It is intended that
the covenants and obligations contained in this Lease on the part of Landlord
shall, subject as aforesaid, be binding upon each Landlord, its heirs, personal
representatives, successors and assigns only during its respective period of
ownership.

    C.  Time of Essence.  Time is of the essence for the performance of each
term, covenant and condition of this Lease.

    D.  Severability.  In case anyone or more of the provisions contained
herein, except for the payment of rent, shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Lease, but this
Lease shall be construed as if such invalid, illegal or unenforceable provision
had not been contained herein. This Lease shall be construed and enforced in
accordance with the laws of the State of California.

15

--------------------------------------------------------------------------------

    E.  Joint and Several Liability.  If Tenant is more than one person or
entity, each such person or entity shall be jointly and severally liable for the
obligations of Tenant hereunder.

    F.  Law.  As used in this Lease, the term "Law(s)" or "law(s)" shall mean
any judicial decision, statute, constitution, ordinance, resolution, regulation,
rule, administrative order, or other requirement of any government agency or
authority having jurisdiction over the parties to this Lease or the Premises or
both, in effect at the Commencement Date of this Lease or any time during the
Lease Term, including, without limitation, any regulation, order, or policy of
any quasi-official entity or body (e.g., board of fire examiners, public utility
or special district).

    G.  Agent.  As used in this Lease, the term "Agent" shall mean, with respect
to either Landlord or Tenant, its respective agents, employees, contractors (and
their subcontractors), and invitees (and in the case of Tenant, its subtenants).

    H.  WAlVER OF JURY TRIAL.  

LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY OF ANY
CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR CROSS-COMPLAINT IN ANY ACTION,
PROCEEDING AND/OR HEARING BROUGHT BY EITHER LANDLORD AGAINST TENANT OR TENANT
AGAINST LANDLORD ON ANY MATTER WHATSOEVER ARISING OUT OF, OR IN ANY WAY
CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE, OR THE
ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR REGULATION, EMERGENCY OR
OTHERWISE, NOW OR HEREAFTER IN EFFECT.

    INITIALS: [ILLEGIBLE] (Landlord) [ILLEGIBLE] (Tenant)

    32.  Signs.  Tenant shall not place or permit to be placed any sign or
decoration on the Parcel or the exterior of the Building without the prior
written consent of Landlord, such consent not to be unreasonably withheld by
Landlord. Any sign erected by the Tenant will be in full compliance with the
laws of Redwood City, and Tenant will bear all costs associated with obtaining
any necessary permits. At the termination of this Lease, Tenant shall remove any
sign which it has placed on the Parcel or Building and shall repair any damage
caused by the installation or removal of such sign.

    33.  Interest on Past Due Obligations.  Any Monthly Installment of rent or
any other sum due from Tenant under this Lease which is received by Landlord
after the date the same is due shall bear interest from said due date until
paid, at an annual rate equal to the greater of (the "Permitted Rate"): (1) ten
percent (10%); or (2) five percent (5%) plus the rate established by the Federal
Reserve Bank of San Francisco, as of the twenty-fifth (25th) day of the month
immediately preceding the due date, on advances to member banks under Sections
13 and 13(a) of the Federal Reserve Act, as now in effect or hereafter from time
to time amended. Payment of such interest shall not excuse or cure any default
by Tenant. In addition, Tenant shall pay all costs and attorneys' fees incurred
by Landlord in collection of such amounts.

    34.  Surrender of the Premises.  On the last day of the Lease Term, or on
the sooner termination of this Lease, Tenant shall surrender the Premises to
Landlord in their condition existing as of the Commencement Date of this Lease,
ordinary wear and tear excepted, with all originally painted interior walls
washed, and other interior walls cleaned, and repaired or replaced, all carpets
shampooed and cleaned, the air conditioning and heating equipment serviced and
repaired by a reputable and licensed service firm, all floors cleaned and waxed,
all to the reasonable satisfaction of Landlord. Tenant shall remove all of
Tenant's personal property and trade fixtures from the Premises, and all
property not so removed shall be deemed abandoned by Tenant. Tenant, at its sole
cost, shall repair any damage to the Premises caused by the removal of Tenant's
personal property, machinery and equipment, which repair shall include, without
limitation, the patching and filling of holes and repair of structural damage.
If the

16

--------------------------------------------------------------------------------

Premises are not so surrendered at the termination of this Lease, Tenant shall
indemnify, defend, protect and hold Landlord harmless from and against loss or
liability resulting from delay by Tenant in so surrendering the Premises
including without limitation, any claims made by any succeeding tenant or losses
to Landlord due to lost opportunities to lease to succeeding tenants.

    35.  Authority.  The undersigned parties hereby warrant that they have
proper authority and are empowered to execute this Lease on behalf of Landlord
and Tenant, respectively.

    36.  Public Record.  This Lease is made subject to all matters of public
record affecting title to the property of which the Premises are a part. Tenant
shall abide by and comply with all private conditions, covenants and
restrictions of public record now or hereafter affecting the Premises and any
amendment thereof.

    All assessments and charges which are imposed, levied or assessed against
the Parcel and Buildings pursuant to the above-described covenants, conditions
and restrictions shall be a Common Area Charge and Tenant shall pay its share of
such assessments and charges to Landlord as provided in Paragraph 12 above.

    37.  Broker and Commission.  Landlord and Tenant acknowledge that the Tenant
has been represented by Soroush Kaboli, an independent California real estate
broker (the "Broker"), in obtaining this Lease. Landlord agrees to pay the
Broker a leasing commission of ONE HUNDRED THIRTY-FIVE THOUSAND AND NO/100
DOLLARS ($135,000.00), fifty percent (50%) of which is payable upon execution of
this Lease, and the remaining fifty percent (50%) upon occupancy by Tenant. The
parties acknowledge and represent that they have not dealt with any other
brokers related to this Lease, and no additional brokerage commission, fee,
obligation has been paid or is owed by either party.

    38.  Limitation on Landlord's Liability.  Tenant, for itself and its
successors and assigns (to the extent this Lease is assignable), hereby agrees
that in the event of any actual, or alleged, breach or default by Landlord under
this Lease that:

    A.  Tenant's sole and exclusive remedy against Landlord shall be as against
Landlord's interest in the Buildings and Parcel;

    B.  No partner of Landlord shall be sued or named in a party in a suit or
action (except as may be necessary to secure jurisdiction of the partnership);

    C.  No service of process shall be made against any partner of Landlord
(except as may be necessary to secure jurisdiction of the partnership);

    D.  No partner of Landlord shall be required to answer or otherwise plead to
any service of process;

    E.  No judgment will be taken against any partner of Landlord;

    F.  Any judgment taken against any partner of Landlord may be vacated and
set aside at any time nunc pro tunc;

    G.  No writ of execution will ever be levied against the assets of any
partner of Landlord;

    H.  The covenants and agreements of Tenant set forth in this Paragraph 38
shall be enforceable by Landlord and any partner of Landlord.

    39.  Hazardous Material.  

    A.  Definitions.  As used herein, the term "Hazardous Material" shall mean
any substance: (i) the presence of which requires investigation or remediation
under any federal, state or local statute, regulation, ordinance, order, action,
policy or common law; (ii) which is or becomes

17

--------------------------------------------------------------------------------

defined as a "hazardous waste," "hazardous substance," pollutant or contaminant
under any federal, state or local statute, regulation, rule or ordinance or
amendments thereto including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. Section 9601
et seq.) and/or the Resource Conservation and Recovery Act (42 U.S.C.
Section 6901 et seq.); (iii) which is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic, or otherwise hazardous and is
or becomes regulated by any governmental authority, agency, department,
commission, board, agency or instrumentality of the United States, the State of
California or any political subdivision thereof; (iv) the presence of which on
the Premises causes or threatens to cause a nuisance upon the Premises or to
adjacent properties or poses or threatens to pose a hazard to the health or
safety of persons on or about the Premises; (v) the presence of which on
adjacent properties could constitute a trespass by Landlord or Tenant;
(vi) without limitation which contains gasoline, diesel fuel or other petroleum
hydrocarbons; (vii) without limitation which contains polychlorinated biphenyls
(PCBs), asbestos or urea formaldehyde foam insulation; or (viii) without
limitation radon gas.

    B.  Permitted Use.  Subject to the compliance by Tenant with the provisions
of Subparagraphs C, D, E, F, G, H, and I below, Tenant shall be permitted to use
and store on the Premises those Hazardous Materials listed in Exhibit D attached
hereto, in the quantities set forth in Exhibit D.

    C.  Hazardous Materials Management Plan.  

     (i) Prior to Tenant using, handling, transporting or storing any Hazardous
Material at or about the Premises (including, without limitation, those listed
in Exhibit D), Tenant shall submit to Landlord a Hazardous Materials Management
Plan CHMMP") for Landlord's review and approval, which approval shall not be
unreasonably withheld. The HMMP shall describe: (aa) the quantities of each
material to be used, (bb) the purpose for which each material is to be used,
(cc) the method of storage of each material, (dd) the method of transporting
each material to and from the Premises and within the Premises, (ee) the methods
Tenant will employ to monitor the use of the material and to detect any leaks or
potential hazards, and (ff) any other information any department of any
governmental entity (city, state or federal) requires prior to the issuance of
any required permit for the Premises or during Tenant's occupancy of the
Premises. Landlord may, but shall have no obligation to review and approve the
foregoing information and HMMP, and such review and approval or failure to
review and approve shall not act as an estoppel or otherwise waive Landlord's
rights under this Lease or relieve Tenant of its obligations under this Lease.
If Landlord determines in good faith by inspection of the Premises or review of
the HMMP that the methods in use or described by Tenant are not adequate in
Landlord's good faith judgment to prevent or eliminate the existence of
environmental hazards, then Tenant shall not use, handle, transport, or store
such Hazardous Materials at or about the Premises unless and until such methods
are approved by Landlord in good faith and added to an approved HMMP. Once
approved by Landlord, Tenant shall strictly comply with the HMMP and shall not
change its use, operations or procedures with respect to Hazardous Materials
without submitting an amended HMMP for Landlord's review and approval as
provided above.

    (ii) Tenant shall pay to Landlord when Tenant submits an HMMP (or amended
HMMP) the amount reasonably determined by Landlord to cover all Landlord's costs
and expenses reasonably incurred in connection with Landlord's review of the
HMMP which costs and expenses shall include, among other things, all reasonable
out-of-pocket fees of attorneys, architects, or other consultants incurred by
Landlord in connection with Landlord's review of the HMMP. Landlord shall have
no obligation to consider a request for consent to a proposed HMMP unless and
until Tenant has paid all such costs and expenses to Landlord, and Tenant shall
pay all-such costs and expenses to Landlord irrespective of whether Landlord
consents to such proposed HMMP. Tenant shall pay to Landlord on demand the
excess, if any, of such

18

--------------------------------------------------------------------------------

costs and expenses actually incurred by Landlord over the amount of such costs
and expenses actually paid by Tenant, and Landlord shall promptly refund to
Tenant the excess, if any, of such costs and expenses actually paid by Tenant
over the amount of such costs and expenses actually incurred by Landlord.

    D.  Use Restriction.  Except as specifically allowed in Subparagraph B
above, Tenant shall not cause or permit any Hazardous Material to be used,
stored, generated, discharged, transported to or from, or disposed of in or
about the Premises, Building or Parcel or any other land or improvements in the
vicinity of the Premises, Building or Parcel. Without limiting the generality of
the foregoing, Tenant, at its sole cost, shall comply with all Laws relating to
the storage, use, generation, transport, discharge and disposal by Tenant or its
Agents of any Hazardous Material. If the presence of any Hazardous Material on
the Premises, Building or Parcel caused or permitted by Tenant or its Agents
results in contamination of the Premises, Building or Parcel or any soil, air,
ground or surface waters under, through, over, on, in or about the Premises,
Building or Parcel, Tenant, at its expense, shall promptly take all actions
necessary to return the Premises, Building or Parcel and/or the surrounding real
property to the condition existing prior to the appearance of such Hazardous
Material. In the event there is a release, discharge or disposal of or
contamination of the Premises, Building or Parcel by a Hazardous Material which
is of the type that has been stored, handled, transported or otherwise used or
permitted by Tenant or its Agents on or about the Premises, Building or Parcel,
Tenant shall have the burden of proving that such release, discharge, disposal
or contamination is not the result of the acts or omissions of Tenant or its
Agents.

    E.  Landlord Indemnity.  To Landlord's knowledge, as of the Commencement
Date the Premises are or will be free of any Hazardous Material. Landlord shall
defend, protect, hold harmless and indemnify Tenant with respect to all actions,
claims, losses, fines, penalties, fees (including, but not limited to,
attorneys' and consultants' fees) costs, damages, liabilities, remediation
costs, investigation costs, response costs and other expenses arising out of,
resulting from, or caused by any disposal of any Hazardous Material on the
surface of the Premises occurring before the Commencement Date.

    F.  Tenant Indemnity.  Tenant shall defend, protect, hold harmless and
indemnify Landlord and its Agents and Lenders with respect to all actions,
claims, losses (including, diminution in value of the Premises), fines,
penalties, fees (including, but not limited to, attorneys' and consultants'
fees) costs, damages, liabilities, remediation costs, investigation costs,
response costs and other expenses arising out of, resulting from, or caused by
(i) any Hazardous Material used, generated, discharged, transported to or from,
stored, or disposed of by Tenant or its Agents in, on, under, over, through or
about the Premises, Building or Parcel and/or the surrounding real property or
(ii) any disposal of any Hazardous Material on the surface of the Premises
occurring after the Commencement Date and prior to the termination of this
Lease. Tenant shall not suffer any lien to be recorded against the Premises,
Building or Parcel as a consequence of the disposal of any Hazardous Material on
the Premises by Tenant or its Agents, including any so called state, federal or
local "super fund" lien related to the "clean up" of any Hazardous Material in,
over, on, under, through, or about the Premises.

    G.  Compliance.  Tenant shall immediately notify Landlord of any inquiry,
test, investigation, enforcement proceeding by or against Tenant or the Premises
concerning any Hazardous Material. Any remediation plan prepared by or on behalf
of Tenant must be submitted to Landlord prior to conducting any work pursuant to
such plan and prior to submittal to any applicable government authority and
shall be subject to Landlord's consent. Tenant acknowledges that Landlord, as
the owner of the Premises, at its election, shall have the sole right to
negotiate, defend, approve and appeal any action taken or order issued with
regard to any Hazardous Material by any applicable governmental authority.

19

--------------------------------------------------------------------------------

    H.  Assignment and Subletting.  It shall not be unreasonable for Landlord to
withhold its consent to any proposed assignment or subletting if (i) the
proposed assignee's or subtenant's anticipated use of the Premises involves the
storage, generation, discharge, transport, use or disposal of any Hazardous
Material; (ii) if the proposed assignee or subtenant has been required by any
prior landlord, lender or governmental authority to "clean up" or remediate any
Hazardous Material; (iii) if the proposed assignee or subtenant is subject to
investigation or enforcement order or proceeding by any governmental authority
in connection with the use, generation, discharge, transport, disposal or
storage of any Hazardous Material.

    I.  Surrender.  Upon the expiration or earlier termination of the Lease,
Tenant, at its sole cost, shall remove all Hazardous Materials from the
Premises, Building or Parcel that Tenant or its Agents introduced to the
Premises, Building or Parcel. If Tenant fails to so surrender the Premises,
Tenant shall indemnify, protect, defend and hold Landlord harmless from and
against all damages resulting from Tenant's failure to surrender the Premises as
required by this Paragraph, including, without limitation, any actions, claims,
losses, liabilities, fees including, but not limited to, attorneys' and
consultants' fees), fees, costs, penalties, or damages in connection with the
condition of the Premises including, without limitation, damages occasioned by
the inability to relet the Premises or a reduction in the fair market and/or
rental value of the Premises by reason of the existence of any Hazardous
Material in, on, over, under, through or around the Premises.

    J.  Right to Appoint Consultant.  Landlord shall have the right to appoint a
consultant to conduct an investigation to determine whether any Hazardous
Material is being used, generated, discharged, transported to or from, stored or
disposed of in, on, over, through, or about the Premises, in an appropriate and
lawful manner. If Tenant has violated any Law or covenant in this Lease
regarding the use, storage or disposal of Hazardous Materials on or about the
Premises, Tenant shall reimburse Landlord for the cost of such investigation.
Tenant, at its expense, shall comply with all reasonable recommendations of the
consultant required to conform Tenant's use, storage or disposal of Hazardous
Materials to the requirements of applicable Law or to fulfill the obligations of
Tenant hereunder.

    K.  Holding Over.  If any action of any kind is required or requested to be
taken by any governmental authority to clean-up, remove, remediate or monitor
any Hazardous Material (the presence of which is the result of the acts or
omissions of Tenant or its Agents) and such action is not completed prior to the
expiration or earlier termination of the Lease, Tenant shall be deemed to have
impermissibly held over until such time as such required action is completed,
and Landlord shall be entitled to all damages directly or indirectly incurred in
connection with such holding over, including without limitation, damages
occasioned by the inability to re-let the Premises or a reduction of the fair
market and/or rental value of the Premises.

    M.  Provisions Survive Termination.  The provisions of this Paragraph 39
shall survive the expiration or termination of this Lease.

    N.  Controlling Provisions.  The provisions of this Paragraph 39 are
intended to govern the rights and liabilities of the Landlord and Tenant
hereunder respecting Hazardous Materials to the exclusion of any other
provisions in this Lease that might otherwise be deemed applicable. The
provisions of this Paragraph 39 shall be controlling with respect to any
provisions in this Lease that are inconsistent with this Paragraph 39.


[Signature page follows.]


20

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Lease on the dates set
forth below.

Brugger Corporation   Niku Corporation
By
 
/s/ Gisela Brugger

--------------------------------------------------------------------------------


 
By
 
/s/ Farzad Dibachi

--------------------------------------------------------------------------------

Name:   Gisela Brugger

--------------------------------------------------------------------------------

  Name:   Farzad Dibachi

--------------------------------------------------------------------------------

Title:   President

--------------------------------------------------------------------------------

  Title:   President and CEO

--------------------------------------------------------------------------------


Date:
 
5/7/99

--------------------------------------------------------------------------------


 
By:
 
/s/ Harold J. Slawik

--------------------------------------------------------------------------------

        Name:   Harold J. Slawik

--------------------------------------------------------------------------------

        Title:   Vice President, Corp. Development

--------------------------------------------------------------------------------

        Date:   5/7/99

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------


ADDENDUM


    This Addendum to the Lease Agreement between Brugger Corporation and Niku
Corporation dated May 7, 1999, is intended to state additional terms and
conditions agreed upon by the parties. Any capitalized terms used in this
Addendum will have the same meanings as are stated in the Lease.

    1.  Option.  Tenant shall have an option to extend the term of the Lease for
an additional term of five (5) years after its termination date. The Tenant will
pay base rent equal to ninety percent (90%) of the fair market value for similar
"Class A" office space within the same geographic corridor. In the event
Landlord and Tenant can not reach an agreement regarding the base rental rate
for the option period, the fair market value shall be established by averaging
the rate established for the property by two licensed California real estate
brokers, one of whom will be chosen by each of the parties. Provided that, in no
event will the base rent for the option period be less than the last month's
rent due under the initial six year term of the Lease.

    2.  Operating Expenses.  Notwithstanding any language to the contrary in the
Lease, the parties agree that there are no management fees, and that the
Landlord's request for reimbursement of operating expenses shall be made every
(3) months.

    3.  Building Features.  Landlord agrees to construct and complete the
Building with the "warm shell" building features list presented to Tenant, as
set forth on Exhibit C attached to this Lease.

    4.  Tenant Improvements and Allowance.  Landlord shall complete the interior
improvements to the Building as set forth in the plan prepared by Landlord and
attached as Exhibit C to this Lease. Landlord agrees to bear the complete cost
of the construction of the lobby on the first floor of the Building according to
the plan already presented by Landlord. In addition, Landlord will pay the cost
of the remaining interior improvements up to, but not to exceed, a total of
$10.00 per square foot, for a maximum improvement allowance of $558,700.00.
During construction, Tenant and its agents or contractors shall have reasonable
access to the Premises for purposes of installing voice, data, and other
communications equipment.

    5.  Notwithstanding any language to the contrary in the Lease, Tenant shall
not be obligated to accept delivery of the Premises by Landlord until
substantial completion of the Tenant Improvements set forth In Exhibit C. The
parties agree that the July 1, 1999 Commencement Date is a target day, and that
the actual occupancy date is subject to the construction process and buildout
schedule.

    6.  The parties agree to keep the terms of this Lease strictly confidential.

22

--------------------------------------------------------------------------------

CONCEPTUAL: For planning purposes only.

[MAP]
305 MAIN STREET
REDWOOD CITY, CALFORNIA

     Exhibit A, Page 1

--------------------------------------------------------------------------------

305 Main Street
Redwood City, California

[FLOOR PLANS]

Contact:
Brockway Properties
Owner and Managers
(650) 364-1008 • (650) 363-5957 fax

Exhibit A, Page 2

--------------------------------------------------------------------------------


EXHIBIT B
TENANT IMPROVEMENT PLAN


--------------------------------------------------------------------------------

305 Main Street, Redwood City

Building Features

--------------------------------------------------------------------------------

Construction schedule

    The project is under construction. The building shell is scheduled for
completion in April of 1999.

Toilet rooms

    Each floor has a toilet room core. Each women's toilet room has three
toilets and two lavatories. One toilet stall is equipped for use by the
handicapped and both lavatories are accessible to the handicapped. The Mens
toilet room has the same except it has a urinal in place of one stall.
Additional stalls may be added to each toilet room. There is a janitor closet
and a drinking fountain on each floor next to the toilet rooms.

Lobby

    The lobby is being constructed as a part of the shell (per plans presented).
Therefore, the tenant could construct a lobby to suit their needs. The building
has two elevators with vestibules on each floor.

Drywall and finish

    Drywall will be installed at stair shafts, elevator and rest room cores. The
drywall will be taped, finished and painted at the inside of the stairs, rest
rooms and elevator vestibule. The exterior of the stairs, rest room cores and
elevator shafts will be taped and ready to paint. The tenant will be responsible
for finish in these areas. Also, the tenant is responsible for the framing,
insulation, drywall and finish at the perimeter of the second and third floors.
This wall is from the floor to two feet high at the glass. The corridor is a
part of the tenant improvements. The interior of the stair shafts and rails will
be finish painted as well as the interior of the toilet rooms.

Glass and skin

    The shell is made of glass and E.I.F.S. cladding. The E.I.F.S. is a foam
insulating finish material. The skin of the building is insulated wherever
possible. The primary glass is a high performance "Viracon" glass.

2/22/99
Exhibit C, Page 1

--------------------------------------------------------------------------------

305 Main Street, Redwood City

Building Features, Continued

--------------------------------------------------------------------------------

Heating, Ventilation and Air Conditioning (HVAC)

    There are two HVAC units. Each unit is a 75 ton variable air volume (VAV)
hot water reheat system with full economizers. The units have "Trane Tracer"
direct digital controls. The units are designed for 1.5 watts per s. f. lighting
and 1.75 watts per s.f. Miscellaneous. For the construction of the shell, the
units have vertical drops to each floor with perimeter loop ducts at each floor.
The distribution from the duct loop is by the tenant.

Electrical

    [Subject to final review and approval]

    As follows:

    1200 Ampere switchboard w/ GFI main breaker.

    200 Ampere high voltage house panel (277/480 volt) feeding:

•277 volt core lighting (bathrooms, stairs, and central corridors.)

•277 volt exterior lighting.

•Elevators.

•35 KVA Transformer feeding 200 ampere low wattage house panel (120/208 volt.)
Low voltage panel feeds core area convenience and bathroom GFI receptacles.

•Up to six meter bases for tenant use, two per floor. Power is not distributed
to any tenant panels.

--------------------------------------------------------------------------------




The information contained herein has been obtained from sources we deem
reliable, however, we cannot guarantee it. All information should be verified
prior to purchase or lease.

2/22/99
Exhibit C, page 2

--------------------------------------------------------------------------------





QuickLinks


LEASE AGREEMENT
[Signature page follows.]
ADDENDUM
EXHIBIT B TENANT IMPROVEMENT PLAN
